Citation Nr: 0608260	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for depression to include 
as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


INTRODUCTION

The veteran had active service from June 1964 to June 1966

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska. (RO).  



FINDINGS OF FACT

1.  Service connection is in effect for bilateral sensorial 
hearing loss and tinnitus 

2.  The veteran's depression is not shown to be related to 
service or a service-connected disability.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by service and 
is and is not proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The veteran claims that he is entitled to service connection 
for depression and that it is related to his service-
connected tinnitus. 

Initially, the Board notes that VA laws and regulations 
dictate that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2004); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  



In September 2004 the veteran filed his claim and submitted 
an August 2004 statement from the Affiliates in Psychology.  
In the October 2004 VCAA notice letter, the December 2004 
rating decision, and the April 2005 statement of the case, 
the veteran was advised of the laws and regulations 
pertaining to his claim.  In the October 2004 letter the 
veteran was informed of the evidence necessary to 
substantiate his claim, what evidence the RO would obtain and 
what evidence he should submit.  This letter described a 
broad variety of evidence he could submit and also requested 
that he provide any medical evidence in his possession that 
pertained to his claim.  The veteran was advised that he was 
being scheduled for a VA examination, he was asked for 
treatment records and he was specifically asked to submit 
medical evidence showing a connection between his current 
depression disability and his service-connected hearing loss 
and tinnitus.  Collectively, these documents informed him of 
the evidence of record and explained the reasons and bases 
for the denial of his claim of entitlement to service 
connection for depression.  In his November 2004 reply he 
indicated he had no further evidence to submit and there was 
no evidence he wanted the VA to obtain.  In his March 2005 
notice of disagreement, the March 2005 statement from his 
representative and his May 2005 response to the statement of 
the case the veteran also did not identify any additional 
evidence or argument in support of his claim or explain why 
he did not submit the requested records or report for the 
examination.  

The initial VCAA notification predated adjudication of this 
claim and complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); cf. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

With regard to the duty to assist, it is noted that the 
veteran's service medical records and VA treatment records 
have been obtained.  The veteran failed to report for the VA 
examination that was scheduled for him and has not submitted 
the treatment records referred to in the opinion from the 
Affiliates in Psychology.  The April 2005 statement of the 
case noted that the veteran had not submitted these hospital 
records and he provided no additional information in his May 
2005 response.  All the evidence considered by the RO was 
described in the statement of the case and the veteran has 
not indicated that there are any additional relevant records 
to obtain.  

Under the VCAA, VA is required to provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c) (4) (2005).  As noted above, the veteran 
failed to report for the examination which was scheduled so 
that further development at this point is not warranted.  In 
the October 2004 letter the veteran was advised that if he 
failed to report for the scheduled examination it could have 
adverse consequences, including the possible denial of his 
appeal.  According to VA regulation, when a veteran, without 
good cause, fails to report for a VA examination in 
conjunction with an original claim, the claim shall be rated 
based on the evidence of record  See 38 C.F.R. §3.655.  Thus, 
the Board finds that VA has done everything reasonably 
possible to assist the claimant.  See 38 C.F.R. 
§ 3.159 (c)(4).  Therefore, the duty to assist and duty to 
notify as contemplated by applicable provisions, including 
VCAA, has been satisfied.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  VA 
has done everything reasonably possible to assist the 
claimant.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Laws and Regulations 

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran. 
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).




In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected. 38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998); 
see also Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished 


from merely isolated findings or a diagnosis including the 
word "chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Factual background and analysis.

The veteran is seeking service connection for depression and 
claims that it is secondary to his service-connected 
tinnitus.  The veteran does not claim, and it is not shown, 
that he had depression in service.  As will be explained 
below, the Board finds that the preponderance of the evidence 
is against his claim that his depression was either caused or 
aggravated by service or a service connected disability.

The veteran's service medical records are negative for any 
complaints of tinnitus or depression.  The veteran filed his 
initial claim for service connection for hearing loss and 
tinnitus in February 2004.  There was no reference to 
depression or problems caused by tinnitus.  In support of 
that claim he submitted a tinnitus 


questionnaire that he had constant tinnitus since service and 
a statement from Craig A. Foss, an audiologist, who reported 
that the veteran complained of constant long term tinnitus.  
No complications from the tinnitus were identified.  The 
veteran first indicated to the VA he had depression as the 
result of his tinnitus when he filed his current claim in 
September 2004. 

At the outset the Board notes that the veteran failed to 
cooperate with the VA by not reporting for his VA examination 
or submitting private treatment records identified in the 
August 2004 report from Dr. Canell of Affiliates in 
Psychology.  This failure by the veteran weighs against the 
credibility of his reported history.  Indeed, the history 
described by Dr. Canell is inconsistent.  He indicated that 
the veteran first noted problems with tinnitus in 1995, 29 
years after service and that this led to his psychiatric 
hospitalization and diagnosis of major depression.  This is 
at odds with the veteran's earlier report and initial claim 
of constant tinnitus since service.  The veteran also 
reported significant psychiatric problems and hospitalization 
in 1987, eight years earlier and Dr. Canell noted the veteran 
reported he had not progressed past the time he was 
discharged from the hospital in 1987.  The veteran reported 
being extremely successful at one job until 1987 and then 
changing jobs.  Dr. Canell related that the veteran had been 
attempting his recovery since 1987 and has been unable to 
maintain much more than a partial remission.  This would 
indicate the onset of psychiatric problems prior to his 
reported complaints of tinnitus to Dr. Canell and weighs 
against the claim.  The records of psychiatric treatment are 
essential for a comprehensive review of the veteran's claim.  
In the absence of these reports the opinion from Dr. Canell 
is merely based on the veteran's unsubstantiated history and 
is of limited probative value.  The veteran also described 
having pain in his chest and breathing problems and that 
these physical symptoms appear to make him more anxious.  He 
also reported not going to work because of "emotional 
fatigue."  He described the phenomenon as getting afraid and 
sad and that to combat these symptoms he was taking 
medication.  He also reported receiving outpatient 
psychotherapy from a Grand Island Psychologist.  This 
indicates psychiatric problems related to problems other than 
tinnitus and also weighs against his claim.  Dr. Canell also 
noted that the veteran reported having emotional problems 
since service which had become worse over time.  There are no 
records to substantiate the 


veteran's reported history and his credibility is lessened by 
the fact that he has not submitted the requested treatment 
records and failed to cooperate when scheduled for a VA 
examination.  When a medical opinion relies at least 
partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  In view of this, the Board finds that the 
opinion from Dr. Canell has limited probative value. 

In addition, the VA treatment records which have been 
obtained note the veteran's history of depression, but there 
is no reference to tinnitus as a related or underlying 
problem and a depression screen in May 2004 was reported to 
be negative.  This medical evidence also weighs against the 
veteran's claim.  The appellant is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he had certain injuries during service or that he 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  As a layman, however, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

For the reasons discussed, the Board finds there is no 
persuasive objective medical evidence linking the veteran's 
depression to service or a service connected disability.  In 
conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for depression.  The disorder has not been shown 
to have had its onset in service or to be otherwise related 
to service or a service-connected disability.  Hence, there 
is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
appeal is denied. 


ORDER

Entitlement to service connection for depression to include 
as secondary to a service-connected disability is denied. 



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


